Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

March 26, 2019

 

Roth Capital Partners, LLC

888 San Clemente Drive, Suite 400

Newport Beach, CA 92660

 

A.G.P./Alliance Global Partners

590 Madison Avenue, 36th Floor

New York, New York 10022

 

Ladies and Gentlemen:

 

Introduction.  Subject to the terms and conditions herein (this “Agreement”),
McEwen Mining Inc., a Colorado corporation (the “Company”), hereby agrees to
sell up to an aggregate of $25,000,000 of registered securities of the Company,
including, but not limited to, 16,129,032 shares (the “Shares”) of the Company’s
common stock, no par value per share (the “Common Stock”), and common stock
purchase warrants to purchase up to an aggregate of 8,064,516 shares of Common
Stock (the “Warrants” and the shares of Common Stock underlying the Warrants,
the “Warrant Shares”) (the Shares, the Warrants and the Warrant Shares,
collectively, the “Securities”) directly to various investors (each, an
“Investor” and, collectively, the “Investors”) through Roth Capital Partners,
LLC (“Roth”) and A.G.P./Alliance Global Partners (“Alliance” and, each of Roth
and Alliance, a “Placement Agent” and, collectively, the “Co-Placement Agents”)
as co-placement agents.  The documents executed and delivered by the Company and
the Investors in connection with the Offering (as defined below), including,
without limitation, a securities purchase agreement (the “Purchase Agreement”),
shall be collectively referred to herein as the “Transaction Documents.” The
Co-Placement Agents may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Offering.  The Company
authorizes Roth to appoint a Canadian registered dealer to act as exclusive
placement agent in Canada with the authority to sign the Final Canadian MJDS
Supplement.

 

The Company hereby confirms its agreement with the Co-Placement Agents as
follows:

 

Section 1.              Agreement to Act as Placement Agent.

 

(a)           On the basis of the representations, warranties and agreements of
the Company herein contained, and subject to all the terms and conditions of
this Agreement, the Co-Placement Agents shall be the exclusive placement agents
in connection with the offering and sale by the Company of the Securities
pursuant to the Company’s registration statement on Form S-3 (File
No. 333-224476) (the “Registration Statement”), with the terms of such offering
(the “Offering”) to be subject to market conditions and negotiations between the
Company, the Co-Placement Agents and the prospective Investors.  The
Co-Placement Agents will act on a reasonable best efforts basis and the Company
agrees and acknowledges that there is no guarantee of the successful placement
of the Securities, or any portion thereof, in the prospective Offering.  Under
no circumstances will the Co-Placement Agents or any of their respective
“Affiliates” (as defined below) be obligated to underwrite or purchase any of
the Shares for its own account or otherwise provide any financing.  The
Co-Placement Agents shall act solely as the Company’s agents and not as
principal.  The Co-Placement Agents shall have no authority to bind the Company
with respect to any prospective offer to purchase Securities and the Company
shall have the sole right to accept offers to purchase Securities and may reject
any such offer, in whole or in part.  Subject

 

--------------------------------------------------------------------------------



 

to the terms and conditions hereof, payment of the purchase price for, and
delivery of, the Securities shall be made at one or more closings (each a
“Closing” and the date on which each Closing occurs, a “Closing Date”).  The
Closing shall occur via “Delivery Versus Payment”, i.e., on the Closing Date,
the Company shall issue the Shares directly to the account designated by Roth
and, upon receipt of such Shares, Roth shall electronically deliver such Shares
to the applicable Investor and payment shall be made by Roth (or its clearing
firm) by wire transfer to the Company.  As compensation for services rendered,
on each Closing Date, the Company shall pay to the Co-Placement Agents the fees
and expenses set forth below:

 

(i)            A cash fee equal to 6% of the gross proceeds received by the
Company from the sale of the Securities at the closing of the Offering (the
“Closing”), which shall be allocated 75% to Roth and 25% to Alliance.

 

(ii)           The Company agrees to reimburse Roth’s out of pocket expenses in
an amount of up to $50,000 payable immediately upon the Closing of the Offering,
in addition to the expenses described in Section 6 of this Agreement; provided,
however, that such expense cap herein in no way limits or impairs the
indemnification and contribution provisions of this Agreement.

 

(b)           The term of the Co-Placement Agent’s exclusive engagement will be
until the completion of the Offering (the “Exclusive Term”); provided, however,
that a party hereto may terminate the engagement with respect to itself at any
time upon 10 days written notice to the other parties.   Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the indemnification provisions will survive
any expiration or termination of this Agreement, and the Company’s obligation to
pay fees actually earned and payable and to reimburse expenses actually incurred
and reimbursable pursuant to Section 1 hereof and which are permitted to be
reimbursed under FINRA Rule 5110(f)(2)(D)(i), will survive any expiration or
termination of this Agreement.  Nothing in this Agreement shall be construed to
limit the ability of the Co-Placement Agents or their respective Affiliates to
pursue, investigate, analyze, invest in, or engage in investment banking,
financial advisory or any other business relationship with Persons (as defined
below) other than the Company. As used herein (i) “Persons” means an individual
or corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind and (ii) “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”).

 

(c)           The Company has filed the Registration Statement, the related
multijurisdictional disclosure system preliminary base shelf prospectus (the
“Preliminary Canadian MJDS Base Prospectus”) and the related multijurisdictional
disclosure system final base shelf prospectus (the “Canadian MJDS Base
Prospectus”), with securities regulatory authorities in each of the Provinces of
Canada other than Quebec (such provinces being referred to herein as the
“Canadian Jurisdictions” and such regulators being referred to herein as the
“Canadian Regulators”), pursuant to and in each case in accordance with the
Canadian Securities Administrators’ National Instrument 71-101 - The
Multijurisdictional Disclosure System (“NI 71-101”) and applicable securities
laws in the Canadian Jurisdictions (collectively, the “MJDS Rule”), and has
received a receipt for each of the Preliminary Canadian MJDS Base Prospectus and
the Canadian MJDS Base Prospectus from or on behalf of each of the Canadian
Regulators.  For purposes herein, “Final Canadian MJDS Supplement” shall mean
the prospectus supplement relating to the

 

2

--------------------------------------------------------------------------------



 

Securities that was first filed pursuant to the MJDS Rule on or after the date
hereof, together with the Canadian MJDS Base Prospectus and “Canadian Securities
Laws” means the securities acts or similar statues of the Canadian Jurisdictions
and all applicable regulations, rules, policy statements, national instruments
including the MJDS Rule, notices and blanket orders or rulings thereunder and
includes any decision document providing for the eligibility of the Company to
use the MJDS Rule.

 

Section 2.              Representations, Warranties and Covenants of the
Company.  The Company hereby represents, warrants and covenants to the
Co-Placement Agents as of the date hereof, and as of each Closing Date, as
follows:

 

(a)           Securities Law Filings.  The Company has filed with the Securities
and Exchange Commission (the “Commission”) the Registration Statement under the
Securities Act, which was filed on April 27, 2018 and declared effective on
July 6, 2018 for the registration of the Securities under the Securities Act. 
At the time of such filing, the Company met the requirements of Form S-3 under
the Securities Act.  Following the determination of pricing among the Company
and the prospective Investors introduced to the Company by the Co-Placement
Agents, the Company will file with the Commission pursuant to Rules 430A and
424(b) under the Securities Act, and the rules and regulations (the “Rules and
Regulations”) of the Commission promulgated thereunder, a final prospectus
supplement relating to the placement of the Securities, their respective
pricings and the plan of distribution thereof and will advise the Co-Placement
Agents of all further information (financial and other) with respect to the
Company required to be set forth therein. Such registration statement, at any
given time, including the exhibits thereto filed at such time, as amended at
such time, is hereinafter called the “Registration Statement”; such prospectus
in the form in which it appears in the Registration Statement at the time of
effectiveness, together with any preliminary prospectus supplement relating to
the Offering, is hereinafter called the “Base Prospectus”; the preliminary
prospectus supplement in the form in which it was filed with the Commission
pursuant to Rule 424(b) is hereinafter called the “Preliminary Prospectus
Supplement”; and the final prospectus supplement, in the form in which it will
be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as it may be amended or supplemented) is hereinafter called the
“Final Prospectus.”  The Registration Statement at the time it originally became
effective is hereinafter called the “Original Registration Statement.” Any
reference in this Agreement to the Registration Statement, the Original
Registration Statement, the Base Prospectus, the Preliminary Prospectus
Supplement or the Final Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein (the “Incorporated Documents”), if
any, which were or are filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), at any given time, as the case may be; and any
reference in this Agreement to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Original Registration Statement,
the Base Prospectus, the Preliminary Prospectus Supplement or the Final
Prospectus shall be deemed to refer to and include the filing of any document
under the Exchange Act after the date of this Agreement, or the issue date of
the Base Prospectus, the Preliminary Prospectus Supplement or the Final
Prospectus, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included,” “described,” “referenced,” “set
forth” or “stated” in the Registration Statement, the Base Prospectus, the
Preliminary Prospectus Supplement or the Final Prospectus (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Base
Prospectus, the Preliminary Prospectus Supplement or the Final Prospectus, as
the case may be. As used in this paragraph and elsewhere in this Agreement,
“Time of Sale Disclosure Package” means the Base Prospectus, any preliminary
prospectus

 

3

--------------------------------------------------------------------------------



 

supplement, any subscription agreement between the Company and the Investors,
and any issuer free writing prospectus as defined in Rule 433 of the Act (each,
an “Issuer Free Writing Prospectus”), if any, that the parties hereto shall
hereafter expressly agree in writing to treat as part of the Time of Sale
Disclosure Package. The term “any Prospectus” shall mean, as the context
requires, the Base Prospectus, the Final Prospectus, and any supplement to
either thereof. The Company has not received any notice that the Commission has
issued or intends to issue a stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or any Prospectus
Supplement or intends to commence a proceeding for any such purpose.

 

(b)           Assurances.  The Original Registration Statement, as amended, (and
any further documents to be filed with the Commission) contains all exhibits and
schedules as required by the Securities Act. Each of the Registration Statement
and any post-effective amendment thereto, at the time it became effective,
complied in all material respects with the Securities Act and the applicable
Rules and Regulations and did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. The Base Prospectus, and the
Final Prospectus, each as of its respective date, comply or will comply in all
material respects with the Securities Act and the applicable Rules and
Regulations.  Each of the Base Prospectus and the Final Prospectus, as amended
or supplemented, did not and will not contain as of the date thereof any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. The Incorporated Documents, when they were filed with
the Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations promulgated thereunder,
and none of such documents, when they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Final Prospectus), in light
of the circumstances under which they were made not misleading. No
post-effective amendment to the Registration Statement reflecting any facts or
events arising after the date thereof which represent, individually or in the
aggregate, a fundamental change in the information set forth therein is required
to be filed with the Commission.  Except for this Agreement, there are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. Except for this Agreement, there are no contracts or other
documents required to be described in the Base Prospectus or Final Prospectus,
or to be filed as exhibits or schedules to the Registration Statement, which
have not been described or filed as required.  The Company is eligible to use
free writing prospectuses in connection with the Offering pursuant to Rules 164
and 433 under the Securities Act.  Any free writing prospectus that the Company
is required to file pursuant to Rule 433(d) under the Securities Act has been,
or will be, filed with the Commission in accordance with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder.  Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the applicable
rules and regulations of the Commission thereunder.  The Company will not,
without the prior consent of the Placement Agent, prepare, use or refer to, any
free writing prospectus.

 

(c)           Offering Materials.  Neither the Company nor any of its directors
and officers has distributed and none of them will distribute, prior to each
Closing Date, any offering material in

 

4

--------------------------------------------------------------------------------



 

connection with the offering and sale of the Securities other than the Time of
Sale Disclosure Package.

 

(d)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement, the Transaction Documents, and the Time of Sale
Disclosure Package and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of each of this Agreement and the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby and under the Time of Sale
Disclosure Package have been duly authorized by all necessary action on the part
of the Company and no further action is required by the Company, the Company’s
Board of Directors (the “Board of Directors”) or the Company’s stockholders in
connection therewith other than in connection with the Required Approvals (as
defined in the Purchase Agreement).  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(e)           No Conflicts.  The execution, delivery and performance by the
Company of this Agreement, the Transaction Documents and the transactions
contemplated pursuant to the Time of Sale Disclosure Package, the issuance and
sale of the Securities and the consummation by it of the transactions
contemplated hereby and thereby to which it is a party do not and will not
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect (as defined in the Purchase Agreement).

 

(f)            Representations and Warranties Incorporated by Reference. Each of
the representations and warranties (together with any related disclosure
schedules thereto) made to the Investors in the Purchase Agreement, is hereby
incorporated herein by reference (as though fully restated herein) and is hereby
made to, and in favor of, the Placement Agent.

 

(g)           MJDS.

 

(i)            The Company has not received from the Canadian Regulators any
order preventing or suspending the use of the Canadian MJDS Base Prospectus or
the Final

 

5

--------------------------------------------------------------------------------



 

Canadian MJDS Supplement and no proceedings for such purpose have been initiated
or, to the Company’s knowledge, are contemplated by the Canadian Regulators;

 

(ii)           The Company, as of the date hereof and as of the Closing Date,
meets and will meet the requirements and remains qualified for use of NI 71-101,
and has, prior to the Execution Time, prepared, executed and filed the
Preliminary Canadian MJDS Base Prospectus and the Canadian MJDS Base Prospectus
in each of the Canadian Jurisdictions, along with all other required documents,
and has received a receipt from or on behalf of each of the Canadian Regulators
for each of the Preliminary Canadian MJDS Base Prospectus and the Canadian MJDS
Base Prospectus and has fulfilled all requirements to enable the Securities to
be offered for sale and sold to the public in the Canadian Jurisdictions;

 

(iii)          On the date of filing with the Canadian Regulators, the
Preliminary Canadian MJDS Base Prospectus and the Canadian MJDS Base Prospectus
did, and when the Final Canadian MJDS Supplement is first filed in accordance
with the MJDS Rule and on the Closing Date, the Final Canadian MJDS Supplement
(and any supplement thereto) will, comply in all material respects with the
applicable requirements of Canadian Securities Laws; on the date of filing with
the Canadian Regulators, the Canadian MJDS Base Prospectus did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein not
misleading;

 

(iv)          The Preliminary Canadian MJDS Base Prospectus, as of its filing
date, did not contain any “misrepresentation” (as defined by Canadian Securities
Laws) and constituted full, true and plain disclosure of all material facts
relating to the Securities and the Company and its Subsidiaries, taken as a
whole, as required by Canadian Securities Laws; the Canadian MJDS Base
Prospectus, as of its filing date, did not contain any “misrepresentation” (as
defined by Canadian Securities Laws) and constituted full, true and plain
disclosure of all material facts relating to the Securities and the Company and
its Subsidiaries, taken as a whole, as required by Canadian Securities Laws; and
the Final Canadian MJDS Supplement (or any supplement thereto), as of its filing
date, the Closing Date and any Settlement Date, will not contain any
“misrepresentation” (as defined by Canadian Securities Laws) and will constitute
full, true and plain disclosure of all material facts relating to the Securities
and the Company and its Subsidiaries, taken as a whole, as required by Canadian
Securities Laws.  For the purposes of this Section 2(g)(iv), the Preliminary
MJDS Canadian Base Prospectus, the Canadian MJDS Base Prospectus or the Final
Canadian MJDS Supplement (or any supplement thereto) shall include the
Incorporated Documents (other than the exhibits filed as part of such
Incorporated Documents);

 

(v)           The Final Canadian MJDS Supplement will conform to the Time of
Sale Disclosure Package and Final Prospectus, as applicable, except for such
deletions and additions as are permitted or required under applicable Canadian
Securities Laws. The Registration Statement, the Time of Sale Disclosure
Package, the Final Prospectus, any Issuer Free Writing Prospectus or any
amendment or supplement thereto, and the Incorporated Documents, when such
documents were or are filed with the Commission under the Act or the Exchange
Act or became or become effective under the Act, as the case may be, conformed
or will conform in all material respects with the requirements of the Securities
Act and the Exchange Act, as applicable;

 

6

--------------------------------------------------------------------------------



 

(vi)          As of the date hereof and the Closing Date, the Time of Sale
Disclosure Package (i) complies or will comply in all material respects with the
requirements of the Act and the Exchange Act and applicable Canadian Securities
Laws, as applicable, and (ii) does not and will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(vii)         The Company is a reporting issuer, or the equivalent thereof,
under the Canadian Securities Laws, is not in default of any requirement of the
Canadian Securities Laws, and the Company is not included on a list of
defaulting reporting issuers maintained by any of the Canadian Regulators that
maintain such lists; and

 

(viii)        All disclosure and filings on the public record and fees required
to be made and paid by the Company and its Subsidiaries pursuant to the Canadian
Securities Laws have been made and paid, and the Company has not filed any
confidential material change reports.

 

Section 3.              Delivery and Payment.  Each Closing shall occur at the
offices of the Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York 10105 (“Co-Placement Agents Counsel”) (or at such other place as
shall be agreed upon by the Co-Placement Agents and the Company).  Subject to
the terms and conditions hereof, at each Closing payment of the purchase price
for the Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agent may request at least one business day before the time of
purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agent Counsel.   All actions
taken at a Closing shall be deemed to have occurred simultaneously.

 

Section 4.              Covenants and Agreements of the Company.  The Company
further covenants and agrees with the Co-Placement Agents as follows:

 

(a)           Registration Statement Matters.  The Company will advise the
Co-Placement Agents promptly after it receives notice thereof of the time when
any amendment to the Registration Statement has been filed or becomes effective
or any supplement to the Base Prospectus or the Final Prospectus has been filed
and will furnish the Co-Placement Agents with copies thereof.  The Company will
file promptly all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to
Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any
Prospectus and for so long as the delivery of a prospectus is required in
connection with the Offering.  The Company will advise the Co-Placement Agents,
promptly after it receives notice thereof (i) of any request by the Commission
to amend the Registration Statement or to amend or supplement any Prospectus or
for additional information, and (ii) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or any order directed at any Incorporated
Document, if any, or any amendment or supplement thereto or any order preventing
or suspending the use of the Base Prospectus or the Final Prospectus or any
prospectus supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatened institution of any proceeding for any such purpose, or
of any request by the Commission for the amending or

 

7

--------------------------------------------------------------------------------



 

supplementing of the Registration Statement or a Prospectus or for additional
information. The Company shall use its best efforts to prevent the issuance of
any such stop order or prevention or suspension of such use.  If the Commission
shall enter any such stop order or order or notice of prevention or suspension
at any time, the Company will use its best efforts to obtain the lifting of such
order at the earliest possible moment, or will file a new registration statement
and use its best efforts to have such new registration statement declared
effective as soon as practicable.  Additionally, the Company agrees that it
shall comply with the provisions of Rules 424(b), 430A, 430B and 430C, as
applicable, under the Securities Act, including with respect to the timely
filing of documents thereunder, and will use its reasonable efforts to confirm
that any filings made by the Company under such Rule 424(b) are received in a
timely manner by the Commission.

 

(b)           Blue Sky Compliance.  The Company will cooperate with the
Co-Placement Agents and the Investors in endeavoring to qualify the Securities
for sale under the securities laws of such jurisdictions (United States and
foreign) as the Co-Placement Agents and the Investors may reasonably request and
will make such applications, file such documents, and furnish such information
as may be reasonably required for that purpose, provided the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction where it is not now so qualified or
required to file such a consent, and provided further that the Company shall not
be required to produce any new disclosure document.  The Company will, from time
to time, prepare and file such statements, reports and other documents as are or
may be required to continue such qualifications in effect for so long a period
as the Co-Placement Agents may reasonably request for distribution of the
Securities.  The Company will advise the Co-Placement Agents promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

 

(c)           Amendments and Supplements to a Prospectus and Other Matters.  The
Company will comply with the Securities Act and the Exchange Act, and the
rules and regulations of the Commission thereunder, so as to permit the
completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus.  If during the period
in which a prospectus is required by law to be delivered in connection with the
distribution of Securities contemplated by the Incorporated Documents or any
Prospectus (the “Prospectus Delivery Period”), any event shall occur as a result
of which, in the judgment of the Company or in the opinion of the either of the
Co-Placement Agent or Co-Placement Agents Counsel, it becomes necessary to amend
or supplement the Incorporated Documents or any Prospectus in order to make the
statements therein, in the light of the circumstances under which they were
made, as the case may be, not misleading, or if it is necessary at any time to
amend or supplement the Incorporated Documents or any Prospectus or to file
under the Exchange Act any Incorporated Document to comply with any law, the
Company will promptly prepare and file with the Commission, and furnish at its
own expense to the Co-Placement Agents and to dealers, an appropriate amendment
to the Registration Statement or supplement to the Registration Statement, the
Incorporated Documents or any Prospectus that is necessary in order to make the
statements in the Incorporated Documents and any Prospectus as so amended or
supplemented, in the light of the circumstances under which they were made, as
the case may be, not misleading, or so that the Registration Statement, the
Incorporated Documents or any Prospectus, as so amended or supplemented, will
comply with law.  Before amending the Registration Statement or supplementing
the Incorporated Documents or any Prospectus in connection with the Offering,
the Company will furnish the Co-Placement Agents with a copy of such proposed
amendment or

 

8

--------------------------------------------------------------------------------



 

supplement and will not file any such amendment or supplement to which the
Placement Agent reasonably objects.

 

(d)           Copies of any Amendments and Supplements to a Prospectus.  The
Company will furnish the Placement Agent, without charge, during the period
beginning on the date hereof and ending on the later of the last Closing Date of
the Offering, as many copies of the Incorporate Documents and any Prospectus or
prospectus supplement and any amendments and supplements thereto, as either of
the Co-Placement Agents may reasonably request.

 

(e)           Free Writing Prospectus.  The Company covenants that it will not,
unless it obtains the prior written consent of the Co-Placement Agents, make any
offer relating to the Securities that would constitute an Company Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Securities Act) required to be filed by the Company
with the Commission or retained by the Company under Rule 433 of the Securities
Act.  In the event that the Co-Placement Agents expressly consent in writing to
any such free writing prospectus (a “Permitted Free Writing Prospectus”), the
Company covenants that it shall (i) treat each Permitted Free Writing Prospectus
as an Company Free Writing Prospectus, and (ii) comply with the requirements of
Rule 164 and 433 of the Securities Act applicable to such Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.

 

(f)            Transfer Agent.  The Company will maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(g)           No Manipulation of Price.  The Company will not take, directly or
indirectly, any action designed to cause or result in, or that has constituted
or might reasonably be expected to constitute, the stabilization or manipulation
of the price of any securities of the Company.

 

(h)           Acknowledgment.  The Company acknowledges that any advice given by
the Placement Agent to the Company is solely for the benefit and use of the
Board of Directors of the Company and may not be used, reproduced, disseminated,
quoted or referred to, without the Placement Agent’s prior written consent.

 

(i)            Announcement of Offering.  The Company acknowledges and agrees
that the Placement Agent may, subsequent to the Closing, make public its
involvement with the Offering.

 

(j)            Reliance on Others.  The Company confirms that it will rely on
its own counsel and accountants for legal and accounting advice.

 

(k)           Subsequent Equity Sales.  The Company will not without the prior
written consent of the Roth, issue, offer, sell, contract to sell, pledge, or
otherwise dispose of or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Company or any affiliate of the Company, directly or
indirectly, including the filing (or participation in the filing) of a
registration statement or prospectus with the Commission or any Canadian
regulator or the Autorite des marches financiers in Quebec in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to any other shares of Common Stock or any securities convertible into,
or exercisable or exchangeable for, such Common Stock, or publicly announce an
intention to effect any such transaction, for a period of 90 days after the date
of this Agreement, except that the Company may (i) file a registration

 

9

--------------------------------------------------------------------------------



 

statement or prospectus with the Commission in respect of the Securities and
sell the Securities to the Investors pursuant to the Transaction Documents,
(ii) file any registration statement on Form S-8 designed to register or replace
any equity plan or arrangement described in the Time of Sale Disclosure Package,
the Final Prospectus and the Registration Statement, (iii) issue and sell Common
Stock or grant performance shares, stock appreciation rights, options or other
equity-based awards pursuant to any employee stock option plan, stock ownership
plan or dividend reinvestment plan of the Company in effect on the date hereof
and disclosed in the Time of Sale Disclosure Package, the Final Prospectus and
the Registration Statement, (iv) issue Common Stock issuable upon the conversion
of securities or the exercise of warrants or options outstanding on the date
hereof and disclosed in the Time of Sale Disclosure Package, the Final
Prospectus and the Registration Statement, or (v) issue Common Stock to a seller
in connection with the acquisition by the Company of mineral properties or other
entities engaged in the mining business (including, without limitation, pursuant
to an option agreement, joint venture or asset purchase), provided that the
aggregate number of shares of Common Stock issued in connection with such
transactions shall not exceed 15% of the number of shares of Common Stock
outstanding as of the Closing Date; provided, however, that, except in the
circumstance of an unsolicited bid, any such securities issued may not be
subsequently disposed of until 90 days after the date of this Agreement by any
recipient of such shares who, subsequent to such transaction, beneficially owns
more than 1% of the Common Stock outstanding as of the Closing Date.

 

(l)            Research Matters.  By entering into this Agreement, the Placement
Agent does not provide any promise, either explicitly or implicitly, of
favorable or continued research coverage of the Company and the Company hereby
acknowledges and agrees that the Placement Agent’s selection as a placement
agent for the Offering was in no way conditioned, explicitly or implicitly, on
the Placement Agent providing favorable or any research coverage of the
Company.  In accordance with FINRA Rule 2711(e), the parties acknowledge and
agree that the Placement Agent has not directly or indirectly offered favorable
research, a specific rating or a specific price target, or threatened to change
research, a rating or a price target, to the Company or inducement for the
receipt of business or compensation.

 

Section 5.              Conditions of the Obligations of the Co-Placement
Agents.  The obligations of the Co-Placement Agents hereunder shall be subject
to the accuracy of the representations and warranties on the part of the Company
set forth in Section 2 hereof, in each case as of the date hereof and as of each
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:

 

(a)           Accountants’ Comfort Letter.  On the date hereof, the Co-Placement
Agents shall have received, and the Company shall have caused to be delivered to
the Co-Placement Agents, a letter from Ernst & Young, LLP (Toronto, Canada) (the
independent registered public accounting firm of the Company), addressed to the
Co-Placement Agents, dated as of the date hereof, in form and substance
satisfactory to the Co-Placement Agents.  The letter shall not disclose any
change in the condition (financial or other), earnings, operations, business or
prospects of the Company from that set forth in the Incorporated Documents or
the applicable Prospectus or prospectus supplement, which, in the Co-Placement
Agents’ sole judgment, is material and adverse and that makes it, in the
Co-Placement Agents’ sole judgment, impracticable or inadvisable to proceed with
the Offering of the Securities as contemplated by such Prospectus.

 

(b)           Compliance with Registration Requirements; No Stop Order; No
Objection from the FINRA.  Each Prospectus (in accordance with Rule 424(b)) and
“free writing prospectus”, if any, shall have been duly filed with the
Commission, as appropriate; no stop order suspending the

 

10

--------------------------------------------------------------------------------



 

effectiveness of the Registration Statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by the Commission; no order preventing or suspending the use of any
Prospectus shall have been issued and no proceeding for that purpose shall have
been initiated or threatened by the Commission; no order having the effect of
ceasing or suspending the distribution of the Securities or any other securities
of the Company shall have been issued by any securities commission, securities
regulatory authority or stock exchange and no proceedings for that purpose shall
have been instituted or shall be pending or, to the knowledge of the Company,
contemplated by any securities commission, securities regulatory authority or
stock exchange; all requests for additional information on the part of the
Commission shall have been complied with; and, if applicable, FINRA shall have
raised no objection to the fairness and reasonableness of the placement terms
and arrangements.

 

(c)           Corporate Proceedings.  All corporate proceedings and other legal
matters in connection with this Agreement, the Registration Statement and each
Prospectus, and the registration, sale and delivery of the Securities, shall
have been completed or resolved in a manner reasonably satisfactory to the
Co-Placement Agents Counsel, and such counsel shall have been furnished with
such papers and information as it may reasonably have requested to enable such
counsel to pass upon the matters referred to in this Section 5.

 

(d)           No Material Adverse Change.  Subsequent to the execution and
delivery of this Agreement and prior to each Closing Date, in the Co-Placement
Agents’ sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Effect or any material adverse change or
development involving a prospective material adverse change in the condition or
the business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement and
Prospectus (“Material Adverse Change”).

 

(e)           Opinion of Counsel for the Company.  The Co-Placement Agents shall
have received on each Closing Date the favorable opinion of US legal counsel and
Canada legal counsel to the Company (which may be in the same form as delivered
to the Investors under the Purchase Agreement), dated as of such Closing Date,
including, without limitation, a negative assurance letter from US legal counsel
addressed to the Co-Placement Agents and in form and substance satisfactory to
the Co-Placement Agents.

 

(f)            Officers’ Certificate.  The Co-Placement Agents shall have
received on each Closing Date a certificate of the Company, dated as of such
Closing Date, signed by the Chief Executive Officer and Chief Financial Officer
of the Company, to the effect that, and the Co-Placement Agents shall be
satisfied that, the signers of such certificate have reviewed the Registration
Statement, the Incorporated Documents, any Prospectus Supplement, and this
Agreement and to the further effect that:

 

(i)            The representations and warranties of the Company in this
Agreement are true and correct, as if made on and as of such Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such Closing
Date;

 

(ii)           No stop order suspending the effectiveness of the Registration
Statement or the use of any Prospectus has been issued and no proceedings for
that purpose have been instituted or are pending or, to the Company’s knowledge,
threatened under the Securities Act; no order having the effect of ceasing or
suspending the distribution of the Securities or any other securities of the
Company has been issued by any securities

 

11

--------------------------------------------------------------------------------



 

commission, securities regulatory authority or stock exchange in the United
States and no proceedings for that purpose have been instituted or are pending
or, to the knowledge of the Company, contemplated by any securities commission,
securities regulatory authority or stock exchange in the United States;

 

(iii)          When the Registration Statement became effective, at the time of
sale, and at all times subsequent thereto up to the delivery of such
certificate, the Registration Statement and the Incorporated Documents, if any,
when such documents became effective or were filed with the Commission, and any
Prospectus, contained all material information required to be included therein
by the Securities Act and the Exchange Act and the applicable rules and
regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, and any Prospectus, did not and do not include
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided, however, that the preceding representations and warranties contained
in this paragraph (iii) shall not apply to any statements or omissions made in
reliance upon and in conformity with information furnished in writing to the
Company by the Co-Placement Agents expressly for use therein) and, since the
effective date of the Registration Statement, there has occurred no event
required by the Securities Act and the rules and regulations of the Commission
thereunder to be set forth in the Incorporated Documents which has not been so
set forth; and

 

(iv)          Subsequent to the respective dates as of which information is
given in the Registration Statement, the Incorporated Documents and any
Prospectus, there has not been:  (a) any Material Adverse Change; (b) any
transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business;
(c) any obligation, direct or contingent, that is material to the Company and
the Subsidiaries taken as a whole, incurred by the Company or any Subsidiary,
except obligations incurred in the ordinary course of business; (d) any material
change in the capital stock (except changes thereto resulting from the exercise
of outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

 

(g)           Bring-down Comfort Letter.  On each Closing Date, the Co-Placement
Agents shall have received from Ernst & Young, LLP (Toronto, Canada), or such
other independent registered public accounting firm of the Company, a letter
dated as of such Closing Date, in form and substance satisfactory to
the Co-Placement Agents, to the effect that they reaffirm the statements made in
the letter furnished pursuant to subsection (a) of this Section 5, except that
the specified date referred to therein for the carrying out of procedures shall
be no more than two business days prior to such Closing Date.

 

(h)           Stock Exchange Listing.  The Common Stock shall be registered
under the Exchange Act and shall be listed on the Trading Market, and the
Company shall not have taken any action designed to terminate, or likely to have
the effect of terminating, the registration of the Common Stock under the
Exchange Act or delisting or suspending from trading the Common

 

12

--------------------------------------------------------------------------------



 

Stock from the Trading Market, nor shall the Company have received any
information suggesting that the Commission or the Trading Market is
contemplating terminating such registration or listing.

 

(i)            Lock-Up Agreements. On the Closing Date, the Placement Agent
shall have received the executed lock-up agreement, in the form attached hereto
as Exhibit A, from each of the directors and officers of the Company.

 

(j)            Additional Documents.  On or before each Closing Date, the
Placement Agent and counsel for the Placement Agent shall have received such
information and documents as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agent by notice to the Company at any time on or prior to a Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 6 (Payment of Expenses), Section 7 (Indemnification
and Contribution) and Section 8 (Representations and Indemnities to Survive
Delivery) shall at all times be effective and shall survive such termination.

 

Section 6.              Payment of Expenses.  The Company agrees to pay all
costs, fees and expenses incurred by the Company in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation:  (i) all expenses incident
to the issuance, delivery and qualification of the Securities (including all
printing and engraving costs); (ii) all fees and expenses of the registrar and
transfer agent of the Common Stock; (iii) all necessary issue, transfer and
other stamp taxes in connection with the issuance and sale of the Securities;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus,
the Final Prospectus and each Prospectus Supplement, and all amendments and
supplements thereto, and this Agreement; (vi) all filing fees, reasonable
attorneys’ fees and expenses incurred by the Company or the Co-Placement Agents
in connection with qualifying or registering (or obtaining exemptions from the
qualification or registration of) all or any part of the Securities for offer
and sale under the state securities or blue sky laws or the securities laws of
any other country, and, if requested by the Co-Placement Agents, preparing and
printing a “Blue Sky Survey,” an “International Blue Sky Survey” or other
memorandum, and any supplements thereto, advising the Co-Placement Agents of
such qualifications, registrations and exemptions; (vii) if applicable, the
filing fees incident to the review and approval by the FINRA of the Co-Placement
Agents’ participation in the offering and distribution of the Securities;
(viii) the fees and expenses associated with including the Shares and Warrant
Shares on the Trading Market; (ix) all costs and expenses incident to the travel
and accommodation of the Company’s and the Co-Placement Agents’ employees on the
“roadshow,” if any; and (x) all other fees, costs and expenses referred to in
Part II of the Registration Statement.

 

Section 7.              Indemnification and Contribution.

 

(a)  The Company agrees to indemnify and hold harmless each Placement Agent, its
respective affiliates and each person controlling the Placement Agent (within
the meaning of Section 15 of the Securities Act), and the directors, officers,
agents and employees of the

 

13

--------------------------------------------------------------------------------



 

Placement Agent, its affiliates and each such controlling person (each Placement
Agent, and each such entity or person. an “Indemnified Person”) from and against
any losses, claims, damages, judgments, assessments, costs and other liabilities
(collectively, the “Liabilities”), and shall reimburse each Indemnified Person
for all fees and expenses (including the reasonable fees and expenses of one
counsel for all Indemnified Persons, except as otherwise expressly provided
herein) (collectively, the “Expenses”) as they are incurred by an Indemnified
Person in investigating, preparing, pursuing or defending any Actions, whether
or not any Indemnified Person is a party thereto, (i) caused by, or arising out
of or in connection with, any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, any Incorporated
Document, any Prospectus, the Preliminary Canadian MJDS Base Prospectus, the
Canadian MJDS Base Prospectus and the Final Canadian MJDS Supplement or by any
omission or alleged omission to state therein a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading or by any “misrepresentation” (as defined by the Canadian
Securities Laws) contained in the Canadian MJDS Base Prospectus and the Final
Canadian MJDS Supplement (other than untrue statements or alleged untrue
statements in, or omissions or alleged omissions from, information relating to
an Indemnified Person furnished in writing by or on behalf of such Indemnified
Person expressly for use in the Incorporated Documents) or (ii) otherwise
arising out of or in connection with advice or services rendered or to be
rendered by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person’s actions or inactions in
connection with any such advice, services or transactions; provided, however,
that, in the case of clause (ii) only, the Company shall not be responsible for
any Liabilities or Expenses of any Indemnified Person that are finally
judicially determined to have resulted solely from such Indemnified Person’s
(x) gross negligence or willful misconduct in connection with any of the advice,
actions, inactions or services referred to above or (y) use of any offering
materials or information concerning the Company in connection with the offer or
sale of the Securities in the Offering which were not authorized for such use by
the Company and which use constitutes gross negligence or willful misconduct.
The Company also agrees to reimburse each Indemnified Person for all Expenses as
they are incurred in connection with enforcing such Indemnified Person’s rights
under this Agreement.

 

(b)           Upon receipt by an Indemnified Person of actual notice of an
Action against such Indemnified Person with respect to which indemnity may be
sought under this Agreement, such Indemnified Person shall promptly notify the
Company in writing; provided that failure by any Indemnified Person so to notify
the Company shall not relieve the Company from any liability which the Company
may have on account of this indemnity or otherwise to such Indemnified Person,
except to the extent the Company shall have been prejudiced by such failure. The
Company shall, if requested by either Placement Agent, assume the defense of any
such Action including the employment of counsel reasonably satisfactory to such
Placement Agent requesting such assumption, which counsel may also be counsel to
the Company. Any Indemnified Person shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (i) the Company has failed promptly to assume the defense and employ
counsel or (ii) the named parties to any such Action (including any impeded
parties) include such Indemnified Person and the Company, and such Indemnified
Person shall have been advised in the reasonable opinion of counsel that there
is an actual conflict of interest that prevents the counsel selected by the
Company from representing both the Company (or another client of such counsel)
and any Indemnified Person; provided that the Company shall not in such event be
responsible hereunder for the fees and expenses of more than one firm of
separate counsel for all Indemnified Persons in connection with any Action or
related Actions, in addition to any local counsel. The Company shall not be
liable for any settlement of any Action effected without its

 

14

--------------------------------------------------------------------------------



 

written consent (which shall not be unreasonably withheld).  In addition, the
Company shall not, without the prior written consent of each Placement Agent
(which shall not be unreasonably withheld), settle, compromise or consent to the
entry of any judgment in or otherwise seek to terminate any pending or
threatened Action in respect of which indemnification or contribution may be
sought hereunder (whether or not such Indemnified Person is a party thereto)
unless such settlement, compromise, consent or termination includes an
unconditional release of each Indemnified Person from all Liabilities arising
out of such Action for which indemnification or contribution may be sought
hereunder. The indemnification required hereby shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.

 

(c)           In the event that the foregoing indemnity is unavailable to an
Indemnified Person other than in accordance with this Agreement, the Company
shall contribute to the Liabilities and Expenses paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect (i) the
relative benefits to the Company, on the one hand, and to the Co-Placement
Agents and any other Indemnified Person, on the other hand, of the matters
contemplated by this Agreement or (ii) if the allocation provided by the
immediately preceding clause is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Co-Placement Agents and any other Indemnified Person, on the other hand,
in connection with the matters as to which such Liabilities or Expenses relate,
as well as any other relevant equitable considerations; provided that in no
event shall the Company contribute less than the amount necessary to ensure that
all Indemnified Persons, in the aggregate, are not liable for any Liabilities
and Expenses in excess of the amount of fees actually received by the
Co-Placement Agents pursuant to this Agreement. For purposes of this paragraph,
the relative benefits to the Company, on the one hand, and to the Co-Placement
Agents on the other hand, of the matters contemplated by this Agreement shall be
deemed to be in the same proportion as (a) the total value paid or contemplated
to be paid to or received or contemplated to be received by the Company in the
transaction or transactions that are within the scope of this Agreement, whether
or not any such transaction is consummated, bears to (b) the fees paid to the
Co-Placement Agents under this Agreement. Notwithstanding the above, no person
guilty of fraudulent misrepresentation within the meaning of Section 11(f) of
the Securities Act, as amended, shall be entitled to contribution from a party
who was not guilty of fraudulent misrepresentation.

 

(d)           The Company also agrees that no Indemnified Person shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with advice or services rendered or to be rendered
by any Indemnified Person pursuant to this Agreement, the transactions
contemplated thereby or any Indemnified Person’s actions or inactions in
connection with any such advice, services or transactions except for Liabilities
(and related Expenses) of the Company that are finally judicially determined to
have resulted solely from such Indemnified Person’s gross negligence or willful
misconduct in connection with any such advice, actions, inactions or services.

 

(e)           The reimbursement, indemnity and contribution obligations of the
Company set forth herein shall apply to any modification of this Agreement and
shall remain in full force and effect regardless of any termination of, or the
completion of any Indemnified Person’s services under or in connection with,
this Agreement.

 

Section 8.              Representations and Indemnities to Survive Delivery. 
The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of each Placement Agent set forth in or made pursuant to this

 

15

--------------------------------------------------------------------------------



 

Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company, or any of its or their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.  A successor to a Placement Agent, or to the
Company, its directors or officers or any person controlling the Company, shall
be entitled to the benefits of the indemnity, contribution and reimbursement
agreements contained in this Agreement.

 

Section 9.              Notices.  All communications hereunder shall be in
writing and shall be mailed, hand delivered, e-mailed or telecopied and
confirmed to the parties hereto as follows:

 

If to Roth to the address set forth above, attention: Aaron Gurewitz, email:
rothecm@roth.com.

 

If to Alliance to the address set forth above, attention: Thomas J. Higgins,
email: thiggins@allianceg.com.

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas, 11th Floor

New York, New York 10105

E-mail: capmkts@egsllp.com

Attention:  Robert Charron

 

If to the Company:

 

150 King Street West Suite 2800

Toronto, Ontario, Canada M5H 1J9

Email: rob@mcewenmining.com

Attention:  Rob McEwen

 

With a copy to:

 

 

 

 

 

 

 

 

 

Facsimile:

 

Attention:

 

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

16

--------------------------------------------------------------------------------



 

Section 10.            Successors.  This Agreement will inure to the benefit of
and be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.

 

Section 11.            Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof.  If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

Section 12.            Governing Law Provisions.  This Agreement shall be deemed
to have been made and delivered in New York City and both this engagement letter
and the transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof.  Each of the Co-Placement Agents and the Company: (i) agrees that any
legal suit, action or proceeding arising out of or relating to this engagement
letter and/or the transactions contemplated hereby shall be instituted
exclusively in New York Supreme Court, County of New York, or in the United
States District Court for the Southern District of New York, (ii) waives any
objection which it may have or hereafter to the venue of any such suit, action
or proceeding, and (iii) irrevocably consents to the jurisdiction of the New
York Supreme Court, County of New York, and the United States District Court for
the Southern District of New York in any such suit, action or proceeding.  Each
of the Co-Placement Agents and the Company further agrees to accept and
acknowledge service of any and all process which may be served in any such suit,
action or proceeding in the New York Supreme Court, County of New York, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address shall be deemed in every respect effective service of process
upon the Company, in any such suit, action or proceeding, and service of process
upon each Placement Agent mailed by certified mail to scuh Placement Agent’s
address shall be deemed in every respect effective service process upon such
Placement Agent, in any such suit, action or proceeding.  Notwithstanding any
provision of this Agreement to the contrary, the Company agrees that neither of
the Co-Placement Agents nor their respective affiliates, and the respective
officers, directors, employees, agents and representatives of the Co-Placements
Agent, their respective affiliates and each other person, if any, controlling
the Co-Placement Agents or any of their respective affiliates, shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company for or in connection with the engagement and transaction described
herein except for any such liability for losses, claims, damages or liabilities
incurred by the Company that are finally judicially determined to have resulted
from the willful misconduct or gross negligence of such individuals or
entities.  If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

Section 13.            General Provisions.

 

(a)           This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof.  Notwithstanding anything herein to the contrary, the Engagement
Agreement, dated March 22, 2019 (“Engagement Agreement”), between the Company
and Roth, shall continue to be effective and the terms therein shall continue to
survive and be enforceable by Roth in accordance with its terms, provided that,
in the event of a conflict between the terms of the Engagement Agreement and
this Agreement, the terms of this Agreement shall prevail. This Agreement may be
executed in two or more

 

17

--------------------------------------------------------------------------------



 

counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.  This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit.  Section headings
herein are for the convenience of the parties only and shall not affect the
construction or interpretation of this Agreement.

 

(b)           The Company acknowledges that in connection with the offering of
the Securities: (i) the Co-Placement Agents have acted at arms length, are not
agents of, and owe no fiduciary duties to the Company or any other person,
(ii) the Placement Agent owes the Company only those duties and obligations set
forth in this Agreement and (iii) the Co-Placement Agents may have interests
that differ from those of the Company.  The Company waives to the full extent
permitted by applicable law any claims it may have against either Placement
Agent arising from an alleged breach of fiduciary duty in connection with the
offering of the Securities

 

[The remainder of this page has been intentionally left blank.]

 

18

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

 

Very truly yours,

 

 

 

MCEWEN MINING INC.,

 

a Colorado corporation

 

 

 

 

 

By:

/s/ Robert R. McEwen

 

 

Name: Robert R. McEwen

 

 

Title: Chairman & Chief Executive Officer

 

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 

ROTH CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ Joseph Barry

 

 

Name: Joseph Barry

 

 

Title: Managing Director

 

 

 

 

A.G.P./ALLIANCE GLOBAL PARTNERS

 

 

 

 

 

By:

/s/ Thomas J. Higgins

 

 

Name: Thomas J. Higgins

 

 

Title: Managing Director, Investment Banking

 

 

19

--------------------------------------------------------------------------------